
	

113 S251 IS: Phantom Fuel Reform Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 251
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Flake (for himself,
			 Mr. Crapo, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the renewable fuel program under section 211(o)
		  of the Clean Air Act to require the cellulosic biofuel requirement to be based
		  on actual production.
	
	
		1.Short titleThis Act may be cited as the
			 Phantom Fuel Reform
			 Act.
		2.Cellulosic
			 biofuel requirement based on actual production
			(a)Provision of
			 estimate of volumes of cellulosic biofuelSection 211(o)(3)(A) of the Clean Air Act
			 (42 U.S.C. 7545(o)(3)(A)) is amended—
				(1)by striking Not later than
			 and inserting the following:
					
						(i)In
				generalNot later
				than
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)Estimation
				method
							(I)In
				generalIn determining any estimate under clause (i), with
				respect to the following calendar year, of the projected volume of cellulosic
				biofuel production (as described in paragraph (7)(D)(i)), the Administrator of
				the Energy Information Administration shall—
								(aa)for
				each cellulosic biofuel production facility that is producing (and continues to
				produce) cellulosic biofuel during the period of January 1 through October 31
				of the calendar year in which the estimate is made (in this clause referred to
				as the current calendar year)—
									(AA)determine the
				average monthly volume of cellulosic biofuel produced by such facility, based
				on the actual volume produced by such facility during such period; and
									(BB)based on such
				average monthly volume of production, determine the estimated annualized volume
				of cellulosic biofuel production for such facility for the current calendar
				year; and
									(bb)for each cellulosic biofuel production
				facility that begins initial production of (and continues to produce)
				cellulosic biofuel after January 1 of the current calendar year—
									(AA)determine the average monthly volume of
				cellulosic biofuel produced by such facility, based on the actual volume
				produced by such facility during the period beginning on the date of initial
				production of cellulosic biofuel by the facility and ending on October 31 of
				the current calendar year; and
									(BB)based on such average monthly volume of
				production, determine the estimated annualized volume of cellulosic biofuel
				production for such facility for the current calendar year.
									(II)Total
				productionAn estimate under clause (i) with respect to the
				following calendar year of the projected volume of cellulosic biofuel
				production (as described in paragraph (7)(D)(i)), shall be equal to the total
				of the estimated annual volumes of cellulosic biofuel production for all
				cellulosic biofuel production facilities described in subclause (I) for the
				current calendar
				year.
							.
				(b)Reduction in
			 applicable volumeSection 211(o)(7)(D)(i) of the Clean Air Act
			 (42 U.S.C. 7545(o)(7)(D)(i)) is amended by—
				(1)striking
			 based on the and inserting using the
			 exact;
				(2)striking
			 may and inserting shall; and
				(3)striking
			 same or a lesser volume and inserting same
			 volume.
				
